769 A.2d 442 (2001)
COMMONWEALTH of Pennsylvania, DEPARTMENT OF TRANSPORTATION, BUREAU OF DRIVER LICENSING, Respondent,
v.
Cheryl CORRELL, Petitioner.
Supreme Court of Pennsylvania.
March 23, 2001.
David M. McGlaughlin, Philadelphia, for petitioner.
Prior report: Pa.Cmwlth., 726 A.2d 427 (1999).

ORDER
PER CURIAM:
AND NOW, this 23rd day of March, 2001, the Petition for Allowance of Appeal is hereby GRANTED, the Opinion and Order of the Commonwealth Court is AFFIRMED. See Commonwealth, Department of Transportation v. McCafferty, 563 Pa. 146, 758 A.2d 1155 (2000).